BY THE COURT:—We have no hesitation in granting the indulgence of a delay for a few days. The cause may, therefore, be continued till this day week; and, in the meantime, let the attachment issue; but it can only be in the case, in which the subpoena has been actually served. The practice must always be strict in the previous stages of the business, before an attachment can be awarded; and all the documents upon which it is awarded, must be filed with the court.
PATERSON, Circuit Justice
:—We pay no respect to persons. The law operates equally upon all; the high and low, the rich and poor. If we issue a subpoena to a justice or a judge, and it is not obeyed, we should be more strict in our proceedings against such characters, than against others, whose office did not so strongly point out their duty.